OPINION
PER CURIAM:
The six Judges who heard this appeal being equally divided, the judgment of sentence is affirmed.
PRICE, J., files an opinion in support of affirmance in which CERCONE and VAN der VOORT, JJ., join.
SPAETH, J., files an opinion in support of reversal in which JACOBS, President Judge and HOFFMAN, J., join.
WATKINS, former President Judge, did not participate in the consideration or decision of this case.
PRICE, Judge, in support of affirmance:
Appellant was convicted of possession of a controlled substance in violation of The Controlled Substance, Drug, *85Device and Cosmetic Act,1 and of bringing contraband into a prison.2 The trial was before a judge, the appellant having waived jury trial. The sole issue presented on this appeal is the sufficiency of the evidence. After reading the record in the light most favorable to the Commonwealth, which is entitled to all reasonable inferences arising from the verdict, we conclude that the evidence is sufficient to prove guilt beyond a reasonable doubt.
This record establishes that on September 10, 1974, at approximately 7:00 p. m., a correctional officer of the Allegheny County Jail, while inspecting a cell block, observed appellant, an inmate of the jail assigned to that cell block, alone in his cell. Appellant was the only assigned inmate of that cell. Appellant was sitting on his bed injecting a substance into his arm. (NT 7-8). Before entering the cell, in accordance with jail policy, the officer summoned another officer and both entered appellant’s cell within fifteen (15) to thirty (30) seconds following the observation. (NT 8-9). At the time the officers entered the cell, the cell door was unlocked. (NT 9). They observed appellant standing in front of the commode with his back to the door. Also, the officers found a plunger to a syringe and a Vaseline jar lid, with the bottom burned, in the sink. Two (2) red syringe needle caps were discovered on appellant’s bunk and two (2) aluminum foil packets were found in the bedding. (NT 9-10). The first officer observed bloody fluid and a pinch mark, which appeared to have been made by a strap, on appellant’s arm. (NT 11). The substance in the aluminum foil packets was identified as heroin and quinine, and quinine residue was also found in the two (2) red syringe needle caps. (NT 12-13).
Appellant was on a work release program which allowed him to leave the prison every day, returning before 4:30 p. m. (NT 14-16). The officer testified that it is a jail policy to lock the cells of prisoners who are not present, but he could *86not positively testify that appellant’s cell was in fact locked on that day. The officer further testified that it is a jail policy to subject all returning prisoners, before re-entry to prison, to a pat search and a strip search, although he could not positively testify that appellant was in fact subjected to those searches on that day. It is possible, according to the testimony, that a person could come back into the prison without being strip searched, and it is also possible, according to the same testimony, for a prisoner to smuggle some packets of heroin and a syringe even if that prisoner was strip searched. (NT 22-24). Each of the packets of heroin found in the bedding were folded over several times and were about the size of a dime. (NT 11).
The sufficiency of the evidence in regard to the possession conviction is so evident that a challenge thereof truly merits the label of “frivolous”. The appellant was actually seen injecting the substance into his arm, and heroin was found in the cell which he occupied alone.
Appellant’s second issue, the sufficiency of the evidence on the charge of bringing contraband into a prison, merits more detailed consideration.
Circumstantial evidence, in and of itself, may be sufficient to establish both the commission of a crime and the connection of the accused with the crime. Commonwealth v. Simpson, 436 Pa. 459, 260 A.2d 751 (1970); Commonwealth v. Finnie, 415 Pa. 166, 202 A.2d 85 (1964). The standard for evaluating the sufficiency of the evidence is the same whether it be direct or circumstantial. Commonwealth v. Fortune, 456 Pa. 365, 318 A.2d 327 (1974). The test for sufficiency of evidence on appellate review is whether accepting as true all evidence together with all reasonable inferences therefrom upon which the fact finder could properly have based its verdict, such evidence and inferences are sufficient in law to prove guilt beyond a reasonable doubt. As verdict winner, the Commonwealth is entitled to have the evidence viewed in a light most favorable to it. Commonwealth v. Waters, 463 Pa. 465, 345 A.2d 613 (1975).
*87As Judge Loran L. Lewis, the fact finder in appellant’s trial stated:
“Whether there was sufficient evidence under the second count charging defendant with bringing heroin into the prison is the primary issue. The relevant facts bearing on this issue [are] that the defendant had heroin in his cell; that he was on a work release program which allowed him to leave the prison every day; that he would have, in the normal course of prison procedure, been strip searched before returning to his cell and that the packets of heroin found were about the size of a dime.
A strong inference can reasonably be drawn that the defendant brought the heroin into the prison himself rather than obtaining it within the prison. This inference can be drawn from the fact that he was outside the prison, apparently on a daily basis. It is certainly more likely he would have far more opportunity to obtain drugs while outside the prison walls than inside. Furthermore, since the defendant was taking heroin, it can be assumed he was an addict. It seems reasonable that an addict would want to be sure he had an adequate supply of drugs, and he could best do this by bringing it with him into the prison since the opportunity to obtain same inside the prison would be less likely. There was no direct testimony that defendant was strip searched on the day in question but, even assuming he was, it would not be difficult to hide a packet of heroin on his body that was the size of a dime.
Under the facts of this case and the reasonable inferences which can be drawn from those facts, it is the Court’s conclusion that the Motion in Arrest of Judgment should be denied.”
This is not a case where conviction is based on mere suspicion or conjecture. See Commonwealth v. Larkins, 235 Pa.Super. 19, 341 A.2d 204 (1975). The facts and circumstances reasonably inferred therefrom are of such a character as to establish guilt beyond a reasonable doubt. Commonwealth v. Garrett, 423 Pa. 8, 222 A.2d 902 (1966).
*88These packets of heroin were about the size of a dime, and it would not be difficult to hide a packet of that size and avoid detection either from a pat search or a strip search. Further, although the Commonwealth’s testimony establishes such searches as prison routine, it also concedes that it is possible to return to prison without such searches. Based on this testimony, it is indeed a permissible and reasonable inference that this appellant brought contraband into this prison.
Further, it is a permissible inference, as made by Judge Lewis, that drugs are more readily available on the street and that, given a daily opportunity, appellant would be more likely to obtain drugs while outside the prison walls than inside. This is not to say that drugs are never available within prison walls, for sad case examples are available to prove otherwise. But the reasonable inference from this record is, and indeed the lower court found, that this appellant brought these drugs into the prison, having the opportunity as a participant in the work release program and the history of drug use. (NT 31). Evidentiary inferences are constitutionally firm so long as the inferred fact is more likely than not to flow from the proved fact on which it is made to depend. Commonwealth v. Shaffer, 447 Pa. 91, 288 A.2d 727 (1972); Commonwealth v. Burke, 229 Pa.Super. 176, 324 A.2d 525 (1974). Judicial notice plays no part either in this conclusion or in the acceptance of the fact that drugs are more readily available on the street.3 One need not be a judge nor a correctional expert to know that there are problems in our prisons. Further, one need not be a judge nor an expert to conclude from this record that drugs are more readily available on the street than in a prison. From a record that establishes a routine, admittedly imperfect, that is observed in part to protect the prison population from the drug traffic of the street, it is not improper, nor is it judicial notice, for the fact finder to conclude that heroin *89is more available outside, than inside, a prison. Such a conclusion can be no more than a common sense deduction from this record. It is one any jury or reasonable person could make, and should properly be permitted to make, from this record.
“[T]he Commonwealth does not have to establish guilt to a mathematical certainty, and may in a proper case rely wholly on circumstantial evidence . . . Commonwealth v. Roscioli, 454 Pa. 59, 62, 809 A.M 396, 398 (1973). The judgments of sentence are affirmed.
CERCONE and VAN der V00ST, JJ., join in this opinion in support of affirmance.

. Act of April 14, 1972, P.L. 233, No. 64, § 13 (35 P.S. § 780-113) as amended.


. 18 Pa.C.S. § 5123.


. Judge Spaeth, in his dissenting opinion, concludes the lower court took judicial notice of the greater availability of heroin outside the jail than inside.